DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 03/18/2020 and 01/12/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language of claim 3 recites that a planar surface portion of a straight advance tube intersects the optical axis. It is unclear whether the planar surface portion is meant to extend in the direction of the optical axis or intersect the optical axis. The specification and drawings do not disclose a planar surface portion intersecting the optical axis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiki et al. (USPG Pub No. 2011/0141340), hereinafter “Yumiki”, in view of Kishida et al. (USPG Pub No. 2012/0262595), hereinafter “Kishida”.
Regarding claim 1, Yumiki discloses a lens barrel (2) (see Figs. 5, 6) comprising: a first lens holding frame (58) that holds a first lens (L2) (Paragraph 109); a first driving unit (80) that causes the first lens holding frame (58) to move in an optical axis direction (Paragraphs 109, 120); a second lens holding frame (59) that holds a second lens (L3) (Paragraph 110); a second driving unit (80) (see Fig. 11, Paragraph 148 - teaches a first and second driving unit (80) provided in the moving tube (52)); and a moving tube (52) provided with the first driving unit (80) and the second driving unit (80) (Paragraph 148), and movable in the optical axis direction (see Figs. 5, 11, Paragraphs 96, 148), wherein the first lens holding frame (58) and the second lens 
Regarding claim 2, Yumiki further discloses further comprising a rotating tube (53) at an outer circumference of the moving tube (52) (Paragraph 99), the rotating tube (53) rotating around an optical axis and having a cam groove (53a, 53b, 53c) (Paragraph 100), wherein the moving tube (52) includes a cam follower (61a) that is engaged with the cam groove (53a, 53b, 53c), and is movable in the optical axis direction when the rotating tube (53) rotates (Paragraph 107).
Regarding claim 9, Yumiki further discloses further comprising a control unit that controls drive of the first driving unit (80) and the second driving unit (80) (Paragraphs 90-92, 148), wherein, when an imaging distance is changed, the control unit controls the first driving unit (80) and the second driving unit (80) (Paragraphs 90-92, 148).
Regarding claim 10, Yumiki further discloses wherein, when a focal length is changed, the control unit controls the first driving unit (80) and the second driving unit (80) (Paragraphs 90-92, 148).

Regarding claim 12, Yumiki discloses wherein the first lens (L2) are focus lenses (Paragraph 120). Yumiki and Kishida teach the lens barrel as is set forth above for claim 1, Kishida further discloses and the second lens are focus lenses (Paragraph 61). It would have been obvious to provide the lens barrel of Yumiki with the teachings of Kishida for at least the same reasons set forth above with respect to claim 1.
Regarding claim 13, Yumiki further discloses an imaging device (1) comprising a lens barrel (2) according to claim 1 (see Fig. 1, Paragraph 87).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiki (USPG Pub No. 2011/0141340) in view of Kishida (USPG Pub No. 2012/0262595) as applied to claim 1 above, and further in view of Ue et al. (USPG Pub No. 2002/0176180), hereinafter “Ue”.
Regarding claim 3, Yumiki discloses further comprising: a straight advance tube (52) that is arranged between the moving tube (55) and the rotating tube (53) (see Fig. 6, Paragraph 95). Yumiki and Kishida disclose the claimed invention, but do not specify and has a planar surface portion that intersects the optical axis, and an energization portion that is provided at the planar surface portion and energizes the moving tube in the optical axis direction with respect to the planar surface portion. As these features re widely known in the art, Ue provides further evidence that one of ordinary skill in the art is capable of modifying the lens barrel of Yumiki and Kishida to include such features. In the same field of endeavor, Ue discloses and has a planar surface portion that intersects the optical axis (see Fig. 1), and an energization portion (7) that is provided at the planar surface portion and energizes the moving tube in the optical axis direction with respect to the planar surface portion (see Fig. 1, Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Yumiki and Kishida with and has a planar surface portion that intersects the optical axis, and an energization portion that is provided at the planar surface 
Regarding claim 4, Yumiki further discloses further comprising a guide bar (74a, 74b) that guides the first lens in the optical axis direction, wherein the guide bar is provided at the planar surface portion (Paragraphs 120-124). 
Regarding claim 5, Yumiki further discloses wherein the straight advance tube (52) has a straight groove that is engaged with the cam follower, and the moving tube moves straight in the optical axis direction by the cam groove and the straight moving groove (Paragraphs 97, 100, 104-108).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yumiki (USPG Pub No. 2011/0141340) in view of Kishida (USPG Pub No. 2012/0262595) and Ue (USPG Pub No. 2002/0176180) as applied to claim 3 above, and further in view of Sasaki (USPG Pub No. 2009/0231732).
Regarding claim 6, Yumiki, Kishida and Ue disclose the claimed invention, but do not specify wherein the cam follower is pressed against one surface of the cam groove by the energization member. As these features re widely known in the art, Sasaki provides further evidence that one of ordinary skill in the art is capable of modifying the lens barrel of Yumiki, Kishida and Ue to include such features. In the same field of endeavor, Sasaki discloses wherein the cam follower (8b) is pressed against one surface of the cam groove by the energization member (34) (see Fig. 13, Paragraph 85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Yumiki, Kishida and Ue with wherein the cam follower is pressed against one surface of the cam groove by the energization member of Sasaki for the purpose of providing a biasing force and preventing backlash (Paragraph 85).


s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiki (USPG Pub No. 2011/0141340) in view of Kishida (USPG Pub No. 2012/0262595) and Ue (USPG Pub No. 2002/0176180) as applied to claim 3 above, and further in view of Iizuka et al. (USP No. 4,707,083), hereinafter “Iizuka”.
Regarding claim 7, Yumiki, Kishida and Ue disclose the claimed invention, but do not specify wherein the cam follower and the energization member are arranged along the optical axis direction on a plane parallel to the optical axis. As these features re widely known in the art, Iizuka provides further evidence that one of ordinary skill in the art is capable of modifying the lens barrel of Yumiki, Kishida and Ue to include such features. In the same field of endeavor, Iizuka discloses wherein the cam follower and the energization member are arranged along the optical axis direction on a plane parallel to the optical axis (see Figs. 1-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Yumiki, Kishida and Ue with wherein the cam follower and the energization member are arranged along the optical axis direction on a plane parallel to the optical axis of Iizuka for the purpose of compensating for the loss of strength so that the flexibility of design of the lens moving device is improved (Col. 2, Lines 27-31).
Regarding claim 8, Yumiki, Kishida and Ue disclose the claimed invention, but do not specify wherein a plurality of cam followers and energization members is arranged along a circumferential direction around the optical axis. As these features re widely known in the art, Iizuka provides further evidence that one of ordinary skill in the art is capable of modifying the lens barrel of Yumiki, Kishida and Ue to include such features. In the same field of endeavor, Iizuka discloses wherein a plurality of cam followers and energization members is arranged along a circumferential direction around the optical axis (see Figs. 1-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Yumiki, Kishida and Ue with wherein a plurality of cam followers and energization members is arranged along a circumferential direction around the 
Prior Art Citations
               Terahara (USPG Pub No. 2016/0223779), Takeshita (USP No. 6,278,844), Omiya et al. (USPG pub No. 2005/0185289), Nomura et al. (USP No. 6,335,834) and Nomura et al. (USP No. 6,424,807) are each being cited herein to show a lens barrel that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            1/14/2022